

114 S2818 IS: Title X Amendments Act of 2016
U.S. Senate
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2818IN THE SENATE OF THE UNITED STATESApril 19, 2016Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reduce housing-related health hazards, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Title X Amendments Act of 2016.
 2.FindingsCongress finds the following: (1)Poor housing conditions contribute to a wide range of health conditions, including unintentional injuries, respiratory illness, asthma, and cancer, which disproportionately impact susceptible and vulnerable populations, such as children, the poor, minorities, and people with chronic medical conditions.
 (2)Over 30 million housing units in the United States have significant physical problems or elevated levels of lead, radon, or other contaminants that place their occupants at risk for illnesses or injuries.
 (3)The societal cost of unhealthy housing in terms of lost productivity, missed school days, crime, and disability far exceed the cost of improving housing conditions.
 (4)Cost-effective solutions to residential health and safety hazards exist, including—
 (A)interventions for children and adolescents with asthma to reduce symptom days, improve quality of life, and reduce missed school days;
 (B)housing policies to reduce childhood lead exposure; and
 (C)the installation of safety devices such as smoke detectors and carbon monoxide alarms to reduce injuries and death from fires and malfunctioning equipment.
 (5)The Federal Government must continue its leadership in demonstrating and implementing projects that support the national goal of substantially reducing the number of homes in the United States with residential health and safety hazards.
 3.DefinitionsSection 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended—
 (1)by redesignating paragraphs (12) through (27) as paragraphs (15) through (30), respectively;
 (2)by redesignating paragraph (11) as paragraph (13);
 (3)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
 (4)by inserting after paragraph (5) the following:
				
					(6)Eligible
 applicantThe term eligible applicant means a State, a unit of general local government, an Indian tribe, or a private nonprofit organization that meets the requirements of section 1101(b).;
 (5)by inserting after paragraph (11), as so redesignated, the following:
				
					(12)Housing-related
 health hazardThe term housing-related health hazard means any condition of residential real property that poses a risk of biological, physical, radiological, or chemical exposure that can adversely affect human health.;
				and
 (6)by inserting after paragraph (13), as so redesignated, the following:
				
					(14)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)..
			4.Grant
 programSection 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is amended—
 (1)in the section heading, by striking Grants for lead-based paint hazard reduction in target housing and inserting Grants for reduction of lead-based paint hazards and correction of other housing-related hazards;
 (2)in subsection (a)—
 (A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (D), respectively, and adjusting the margins accordingly;
 (B)in subparagraph (A), as so redesignated—
 (i)by striking for grants and inserting For grants; and
 (ii)by striking the semicolon at the end and inserting a period;
 (C)in subparagraph (B), as so redesignated—
 (i)by striking for grants and inserting For grants; and
 (ii)by striking ; and and inserting a period;
 (D)by inserting after subparagraph (B), as so redesignated, the following:
					
 (C)For grants made to carry out any of paragraphs (1) through (9) or (11) of subsection (e), the grants may not be used to assist federally assisted housing, federally owned housing, or public housing.;
 (E)in subparagraph (D), as so redesignated, by striking notwithstanding paragraphs (1) and (2) and inserting Notwithstanding subparagraphs (A) and (B);
 (F)in the matter preceding subparagraph (A), as so redesignated, by striking The Secretary and all that follows through criteria— and inserting the following:
					
 (1)AuthorizationThe Secretary is authorized to provide grants to eligible applicants to evaluate and reduce lead-based paint hazards and to identify and correct other housing-related health hazards in accordance with the provisions of this section.
 (2)CriteriaThe Secretary may make a grant under this section only to provide housing that meets the following criteria:;
				and
 (G)by adding at the end the following:
					
						(3)Income
 verificationFor the purpose of verifying the income level of a family under subparagraphs (A) and (B), the Secretary may establish a process by which a grantee may first obtain and use income and program participation information from an entity administering—
 (A)the HOME Investment Partnerships program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.);
 (B)the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (C)reduced price or free lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (D)the weatherization assistance program for low-income persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.);
 (E)the temporary assistance for needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (F)the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); or
 (G)any other program that the Secretary determines is consistent with the family income requirements of this section.;
 (3)by striking subsection (b) and inserting the following:
				
					(b)Eligible
				applicants
 A State or unit of general local government, as defined under section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704), that has an approved comprehensive housing affordability strategy under section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705), an Indian tribe, or a private nonprofit organization is eligible to apply for a grant to carry out activities under subsection (e).
					;
 (4)in subsection (c), in the matter preceding paragraph (1), by striking a State or unit of local government and inserting an eligible applicant;
 (5)in subsection (d)—
 (A)in paragraph (1)—
 (i)by inserting in the case of a grant to carry out activities relating to lead-based paint hazards, before the extent; and
 (ii)by striking housing and inserting target housing or 0-bedroom dwellings constructed before 1978;
 (B)in paragraph (2), by inserting or other housing-related health hazards after lead-based paint hazards;
 (C)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (D)by inserting after paragraph (1) the following:
					
 (2)in the case of a grant to carry out activities relating to housing-related hazards, the extent to which the proposed activities will correct housing-related health hazards;;
 (6)in subsection (e)—
 (A)in paragraph (5), by inserting renovations, remodeling, after inspections,;
 (B)in paragraph (9)—
 (i)by inserting before and after housing; and
 (ii)by striking and at the end;
 (C)by redesignating paragraph (10) as paragraph (11); and
 (D)by inserting after paragraph (9) the following:
					
 (10)provide for the assessment and correction of housing-related health hazards and the evaluation of the effectiveness of the assessment and correction; and;
 (7)in subsection (l)(4), by inserting and other housing-related health hazards have been corrected after abated; and
 (8)in subsection (n), by inserting or Indian tribe after State each place that term appears.
			5.Authorization of
 appropriationsSection 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is amended by striking subsection (p) and inserting the following:
			
				(p)Allocation of
				amounts appropriated for housing-Related health hazards
					(1)In
 generalExcept as provided in paragraph (2), not more than 25 percent of the amounts made available under subsection (q) for a fiscal year shall be available for grants to carry out activities under subsection (e)(10).
 (2)ExceptionIf an amount that is not more than $120,000,000 is appropriated for a fiscal year, not more than $30,000,000 of that amount shall be available for grants to carry out activities under subsection (e)(10) for that fiscal year.
					(q)Authorization
 of appropriationsFor purposes of carrying out this subtitle, there are authorized to be appropriated $250,000,000 for each of fiscal years 2017 through 2021..